In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, (1) from so much of an order of the Supreme Court, Nassau County (Kutner, J.), dated June 14, 1996, as compelled them to authorize the release of certain school disciplinary records, and (2), by permission, from so much of the same order as directed them to answer deposition questions regarding the infant defendant’s medication needs.
Ordered that the order is modified, on the law, by deleting the provision thereof which directed the defendants to answer deposition questions regarding the infant defendant’s medication needs; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiffs sought an authorization directing the release of the infant defendant’s school records regarding "guidance counseling, detention, suspension from school, referral cards and occasions when the parents were called to school” for the three-year period preceding the incident which is the subject of this action. The Supreme Court directed the defendants to authorize the release of the infant defendant’s "school disciplin*282ary records”. That directive does not include the child’s medical records. Therefore, the question of the physician-patient privilege does not arise.
Similarly, in the order appealed from, the court did not direct the defendants to provide an authorization for the infant defendant’s medical records. Consequently, that issue is not before us on this appeal.
Insofar as the depositions are concerned, the plaintiffs failed to identify any questions regarding the infant defendant’s medication needs which the defendants refused to answer at their depositions. We conclude, therefore, that the court improvidently exercised its discretion in directing a further deposition with respect to that subject. Rosenblatt, J. P., Pizzuto, Altman and Luciano, JJ., concur.